DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the claim amendments dated 10/1/2021. 
Claims pending in the case: 21-26, 28-34, 36-42
Canceled claims: 1-20, 27, 35
Added claims 41-42

	Allowable Subject Matter
Claim(s) 41-42 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 28-32, 36-37 and 40 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Gannon (US 2011/0072379) in view of Engleson (US 20030009244).
Engleson not used in the prior office action.

Regarding claim 21, Gannon discloses a computer-implemented method comprising:
receiving, by at least one data processor (Gannon: [15]: computing system with processor) and from one or more remote devices, for each of a plurality of patients, patient data, treatment data, and one or more medication orders (Gannon: fig. 1, [4, 12, 16, 26-27]: receiving data from infusion pumps of individual and multiple patients); 
identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, data characterizing one or more attributes relating to one or more infusions to be administered (Gannon: [4-5, 12]: identify attributes – medication name, patient name; [33, 42]: determine infusion events and time based on received data); …
generating, by the at least one data processor in a graphical user interface, for each of the plurality of patients (Gannon: Fig. 8, [60-61]: display information of one or more patients), a display comprising:
 at least a portion of the patient data (Gannon: Fig. 8, [67-68]: patient name, age, DOB etc.);  
at least a portion of the treatment data (Gannon: Fig. 8, [67-68]: treatment data of medications);
at least one graphical user interface element (Gannon: Fig. 8, [67-68]: charts, radio buttons and indicator elements); …
a logistic status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event (Gannon: Fig. 8, [67-68]: status on vital signs, fluids being administered etc.; As illustrated in Fig. 8; Infusion status indicates past as dispensed, current as dispensing in process and some as none. It is noted here that while the  
an indication of at least one of the one or more attributes relating to the one or more infusions to be administered (Gannon: fig. 8, [44, 68]: graphical user interface showing the infusion channel information with medication name, time, dosage etc.; [42, 54]: variety of formats may be used to display events; [44]:  alerts (events) displayed along with textual icon and/or color coding indicating the severity of the alert),
receiving, by the at least one data processor, a user interaction selection of one graphical user interface element of the at least one graphical user interface element included in the display for a patient of the plurality of patients (Gannon: Fig. 12, [72]: interactive text box displaying additional information upon selection of an infusion element); and 
displaying, by the at least one data processor, complementary information associated with the selected one graphical user interface element (Gannon: Fig. 12, [72]: interactive text box displaying additional information).
However Gannon does not specifically teach, 
identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, a future infusion event associated with the one or more infusions to be administered;
interface with the future infusion event; 
a logistic status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event;

interface with the future infusion event (Engleson: [43, 54]: “a nurse may select a scheduled dosage on the MAR and indicate that it will not be administered for specified reason”); 
a logistic status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event (Engleson: [54]: status with reasons why a scheduled dose will not be administered; Fig. 9, [57]: lanes with status on timings of drug delivery);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gannon and Engleson because the systems are in the field of displaying patient information. the combination would. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to view medical data of not only the current treatment and medication but also those that have been scheduled for the future. The combination improves the system by providing  an integrated, modular system for tracking and controlling patient care and for integrating the patient care information with other institutional databases to achieve a reliable, efficient, cost-effective delivery of health care to patients (see Engleson [5-10]).

Regarding claim 22, Gannon and Engleson teach the invention as claimed in claim 21 above and further, wherein the one or more attributes comprises medication container identifier, medication type, rate of medication administration, and/or infusion module identifier (Gannon: [26, 39]: data on container status, medication type and other infusion related data).

Regarding claim 23, Gannon and Engleson teach the invention as claimed in claim 21 above and further, further comprising: associating, by the at least one data processor, for each of the plurality of patients, the patient data and the treatment data with a respective medical device (Gannon: [4-5, 12, 27, 55]: receiving order of medical data from infusion pumps of individual and multiple patients; [4]: “associating an order to a medical device. An identification of a first order for infusion fluid is received. The first order corresponds to a patient”).

Regarding claim 24, Gannon and Engleson teach the invention as claimed in claim 21 above and further, wherein the patient data and the treatment data is provided by a medication ordering system (Gannon: [4-5, 12, 27, 55]: receiving order of medical data from infusion pumps of individual and multiple patients; [4]: “associating an order to a medical device. An identification of a first order for infusion fluid is received. The first order corresponds to a patient”).

Regarding claim 28, Gannon and Engleson teach the invention as claimed in claim 21 above and further, wherein the complimentary information is associated with the one or more 

Regarding Claim(s) 29-32, 36 this/these claim(s) is/are similar in scope as claim(s) 21-24, 28 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 29-32, 35-36 this/these claim(s) is/are similar in scope as claim(s) 21-24, 27-28 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 40 this/these claim(s) is/are similar in scope as claim(s) 28. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claims 25-26, 33-24, 38-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gannon (US 2011/0072379) and Engleson (US 20030009244) in view of Poon (US 20130148532).

Regarding claim 25, Gannon and Engleson teach the invention as claimed in claim 21 above and further, wherein the display comprises, for each of the plurality of patients, an infusion timeline section, the infusion timeline section comprising one or more timelines representative of the one or more infusions to be administered (Gannon: fig. 8, [44, 68]: graphical user interface showing the infusion channel information with time, each channel depicted as a single line; [42, 54]: variety of formats may be used to display events).
However Gannon does not specifically teach, swim lanes.

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of Gannon, Engleson and Poon because the combination improves the user interface by providing multiple ways of visualizing data from a plurality of sources where swim lanes may be used to display event information. The combination would provide flexibility to user and enable one to visualize the same information in another commonly used format such as swim lanes with bars, in addition to the ones illustrated in Gannon. The combination provides an improved way of visualizing voluminous in an organized way (see Gannon col 1 lines 37-41, col 3 lines 14-19).

Regarding claim 26, Gannon and Poon teach the invention as claimed in claim 25 above and further, wherein the infusion timeline section comprises the indication of at least one of the one or more attributes relating to the one or more infusions to be administered (Gannon: Fig. 8, [44, 46, 48, 68, 75]: [68]: infusion graphing area show volume over time, the medication name, dosage etc.).

Regarding Claim(s) 33, 38 this/these claim(s) is/are similar in scope as claim(s) 25. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 34, 39 this/these claim(s) is/are similar in scope as claim(s) 26. Therefore, this/these claim(s) is/are rejected under the same rationale.

Double Patenting
Claims 21, 29 and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9177108. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 21, 29 and 37 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent No. 9177108.
Current application
9177108
21. A computer-implemented method comprising:
receiving, by at least one data processor and from one or more remote devices, for each of a plurality of patients, patient data and treatment data; 



identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, data characterizing one or more attributes relating to one or more infusions to be administered; and 
generating, by the at least one data processor in a graphical user interface, a display comprising, for each of the plurality of patients, at least a portion of the patient data and at least a portion of the treatment data, the display including an indication of at least one of the one or more attributes relating to the one or more infusions to be administered.

the method comprising: 
receiving, by at least one data processor, data characterizing infusions administered to a patient among each of a plurality of infusion channels; 
identifying, by at least one data processor and based on the received data, a plurality of infusion events and respective event times, 

and displaying, by at least one data processor in a graphical user interface, a temporal view of the infusion events, the temporal view segregating each channel into a separate swim lane, each swim lane being positioned separate and distinct from each other swim lane and 
visualizing infusion events for the corresponding channel at the respective event times, wherein each event type has a different visual indicator in the graphical user interface. 


Response to Arguments
Applicant has requested that the double patenting rejection be held in abeyance. The double patenting rejection is therefore maintained.
Applicants’ amendments to the independent claims have been fully considered and overcome the 35 U.S.C. § 101 rejection.  These rejections are respectfully withdrawn.
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176